
	

114 HR 5342 IH: Fair COLA for Seniors Act of 2016
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5342
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2016
			Mr. Nolan introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title II of the Social Security Act to provide a midyear cost-of-living increase to
			 account for the lack of an automatic increase for 2016, to apply the
			 Consumer Price Index for the Elderly (CPI–E) to future Social Security
			 COLAs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Fair COLA for Seniors Act of 2016. 2.One-time cost-of-living (COLA) increase for calendar year 2016 (a)3.9% COLA provided To match recent growth in CEO payEffective with the month of June 2016, the Commissioner of Social Security shall increase each of the amounts described in subclauses (I) through (III) of section 215(i)(2)(A)(ii) of the Social Security Act by 3.9 percent.
 (b)No effect on annual cost-of-Living increasesFor purposes of applying subparagraphs (A) and (B) of section 215(i)(1) of the Social Security Act in calendar years 2016 and 2017, the increase under subsection (a) shall not be considered a general benefit increase under title II of the Social Security Act.
			3.Consumer Price Index for Elderly Consumers
 (a)In generalSection 215(i)(1) of the Social Security Act (42 U.S.C. 415(i)(1)) is amended by adding at the end the following new subparagraph:
				
 (H)the term Consumer Price Index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor)..
			(b)Application to pre-1979 law
 (1)In generalSection 215(i)(1) of the Social Security Act as in effect in December 1978, and as applied in certain cases under the provisions of such Act as in effect after December 1978, is amended by adding at the end the following new subparagraph:
					
 (D)the term Consumer Price Index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor)..
 (2)Conforming amendmentSection 215(i)(4) of the Social Security Act (42 U.S.C. 415(i)(4)), as amended by section 2(a)(3) of this Act, is further amended by striking section 2 and inserting sections 2 and 3.
 (c)No effect on adjustments under other lawsSection 215(i) of the Social Security Act (42 U.S.C. 415(i)) is amended by adding at the end the following:
				
 (6)Any provision of law (other than in this title, title VIII, or title XVI) which provides for adjustment of an amount based on a change in benefit amounts resulting from a determination made under this subsection shall be applied and administered without regard to the amendments made by section 3 of the Fair COLA for Seniors Act of 2016..
 (d)Publication of Consumer Price Index for Elderly ConsumersThe Bureau of Labor Statistics of the Department of Labor shall prepare and publish the index authorized by section 191 of the Older Americans Amendments Act of 1987 (29 U.S.C. 2 note) for each calendar month, beginning with July of the calendar year following the calendar year in which this Act is enacted, and such index shall be known as the Consumer Price Index for Elderly Consumers.
 (e)Effective dateThe amendments made by this section shall apply with respect to determinations made under section 215(i)(2)(A)(i) of the Social Security Act with respect to base quarters occurring in 2016 or later.
			
